Citation Nr: 1036488	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
to include impotence.

2.  Entitlement to an effective date earlier than November 8, 
2004 for the award of service connection for a cervical spine 
disability.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to August 1979 
and from October 1981 to November 1993.



The record indicates that effective May 17, 1998, the Veteran is 
in receipt of a total disability evaluation based on individual 
unemployability (TDIU). 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was previously before the 
Board in July 2008, when it was remanded to the RO via the 
Appeals Management Center (AMC).

The Board observes that the September 2001 rating decision 
included a denial to reopen a claim of entitlement to service 
connection for a low back disability.  The Veteran timely 
appealed that denial, but, during the pendency of his appeal, the 
Board determined in July 2008 that new and material evidence had 
been received to reopen the claim and a June 2010 rating decision 
granted service connection for the claimed lumbar spine 
disability.  

Where a claim for service connection is granted during the 
pendency of an appeal, a second notice of disagreement (NOD) must 
thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date assigned 
for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As the Veteran has not submitted any statements 
reflecting disagreement with the June 2010 rating decision, and 
the claim for service connection for a lumbar spine disability 
has been granted, it is not before the Board and is not reflected 
on the title page.  

However, during the pendency of this appeal, the Board also 
reopened and granted entitlement to service connection for a 
cervical spine disability.  The Appeals Management Center (AMC) 
notified the Veteran in February 2009 that November 8, 2004 was 
assigned as the effective date of service connection.  The 
Veteran filed a March 2009 statement reflecting his disagreement 
with the assigned effective date.  As the March 2009 statement 
showed disagreement with the award and indicated a desire for 
appellate review, it constitutes an NOD.  See 38 C.F.R. 
§§ 20.201, 38 C.F.R. § 20.300; Gallegos v. Gober, 283 F.3d 1309 
(Fed. Cir. 2002).  Accordingly, a claim of entitlement to an 
earlier effective date for the grant of service connection for a 
lumbar spine disability is before the Board and has been 
reflected on the title page.



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of post-traumatic stress 
disorder (PTSD).

2.  The Veteran has, as the result of medications for PTSD, 
experienced impotence during the pendency of his appeal.

3.  The Veteran submitted a May 11, 1998 statement to VA that was 
accepted as a petition to reopen a claim for service connection 
for (in pertinent part) a cervical spine disability.

4.  A September 2001 rating decision denied entitlement to reopen 
the claim for service connection for a cervical spine disability; 
the Veteran timely appealed this denial.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
impotence, secondary to service-connected PTSD, are approximated. 
38 U.S.C.A §§ 1131, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  An effective date of May 11, 1998 for the award of service 
connection for a cervical spine disability is warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that this case was remanded in July 2008 so the 
Veteran could be scheduled for a VA examination of his claimed 
lumbar spine disability and impotence.  An examination was 
provided in April 2009 and the claims were readjudicated in a 
June 2010 supplemental statement of the case (SSOC).  As such, 
the Board finds that all actions and development directed in the 
July 2008 remand have been completed in full.  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Further, as the Board has granted the full benefit sought with 
respect to the issues on appeal, there is no prejudice to the 
Veteran under VA's duties to notify and assist.  As such, any 
error in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).

Service Connection Claim

The Veteran seeks entitlement to service connection for 
impotence, to include on a secondary basis to service-connected 
disabilities, to include as the result of medications taken for 
service-connected disabilities.

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).

The record reflects that the Veteran experiences PTSD as a result 
of his active duty service, that he has experienced impotence 
during the pendency of his appeal, and that he has presented 
competent medical evidence (i.e., that which is informed and 
probative) linking impotence to PTSD medication.

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough - there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Secondary service connection shall be awarded when a disability 
is "proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a) (2003).  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  
Establishing service connection on a secondary basis therefore 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Veteran has PTSD; medical records reflect that he was 
diagnosed with erectile dysfunction in October 1997, January 
1998, May 1998, May 1999, January 2004, and October 2007.

Service treatment records do not reveal any complaints of, or 
treatment for, chronic erectile dysfunction.  The report of a 
July 1994 examination reveals a normal genital system.

In October 1997, the Veteran was seen for follow-up treatment of 
depression and PTSD.  The treatment note reflects that he was 
very concerned about a new inability to achieve erection and that 
he believed the problem was attributable to a change in his blood 
pressure medications.

The Veteran received a urology consultation in January 1998 at 
which time he was noted to not have any current problems, but to 
have experienced impotence while on a psychotropic medication.

A May 1998 treatment record also reflects a diagnosis of erectile 
dysfunction.

The Veteran was seen again for complaints of impotence in May 
1999.  He was diagnosed with nocturia, prostatitis, and erectile 
dysfunction.
 
In March 2001, the Veteran was afforded a VA examination for 
hypertension and joint and nerve disorders.  Prior diagnoses of 
erectile dysfunction were not noted in the examination report, 
but the examiner observed that the Veteran's genital system was 
normal in appearance.

The Veteran received an annual examination in February 2002 and, 
at that time, reported no genitourinary complaints.  In November 
2002, he reported to a urology consult, informing the examiner 
that he had a circumcision performed by a private urologist in 
September 2002, but did not have any current complaints.

In January 2004, the Veteran reported experiencing sexual side 
effects as the result of his psychotropic medications.  The 
physician noted discussing possible medication side effects with 
the Veteran and stated that prescription titrations would be 
slowed in order to see if tolerability could be enhanced.

In February 2005 the Veteran received a general evaluation and 
denied any genitourinary symptoms.  Throughout 2005, the Veteran 
received injections for pain management of cervical and lumbar 
spinal symptoms; erectile dysfunction was noted as a possible 
side effect in the informed consent documentation.

In February 2007 the Veteran submitted a statement to VA that his 
impotence had been resolved through the use of a prescription 
medication, Andogel.  However, that same month, while completing 
an MRI of the cervical spine, the Veteran reported that he could 
not sense when his penis became erect although he could sense 
orgasm.

In October 2007, the Veteran was seen for a neurological consult 
and again reported being unable to sense when he has an erection, 
but being able to ejaculate.  The physician noted that the 
symptoms might be attributable to a developing cervical 
myelopathy and ordered an MRI; no myelopathy was found.

The Veteran submitted a March 2009 statement that he experienced 
intermittent impotence that he felt was possibly attributable to 
blood pressure medication or prostate medication.

He was afforded another VA examination in April 2009 and the 
resulting report reflects that the examiner thoroughly reviewed 
his medical records.  Specifically, the report discusses service 
treatment records, noting that the migraine medication prescribed 
to the Veteran during service could cause erectile dysfunction, 
but no such side effect had been noted.  On that basis, and the 
fact that the Veteran did not report any erectile dysfunction 
until October 1997, the examiner opined that erectile dysfunction 
was not the direct result of service. 

The 2009 examiner also discussed the Veteran's history of 
cervical and lumbar spine problems and his treatments for those 
disabilities.  Prior urologist consults were discussed, as was 
the Veteran's decision to receive a circumcision.  On the basis 
of the review of the medical records, examination of the Veteran, 
and MRIs of the cervical and lumbar spines, the examiner stated 
that there was no evidence supporting a relationship between the 
Veteran's service-connected spinal disabilities, or his 
treatments for those disabilities, and any erectile dysfunction.  

The examiner further observed that the Veteran's reports of 
impotence were not consistent with the symptoms he reported since 
he did note some ability to achieve erection and ejaculation.  
However, the examiner noted documentation within the claims file 
that the Veteran had experienced impotence as the result of 
medications prescribed for PTSD even though that problem had 
since resolved with to prescription adjustments.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that a physician's review of the claims file is not the 
determinative factor in assigning probative value, see Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), but it noted 
that a physician should have information regarding relevant case 
facts.  The Court has held that medical examination reports must 
contain not only clear conclusions with supporting data, but a 
reasoned medical explanation connecting the two.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the 2009 examiner 
has demonstrated thorough and accurate review of the Veteran's 
medical history followed by clearly reasoned conclusions.  

Although the examiner noted that the Veteran did not have any 
current evidence of impotence, the Board notes that, pursuant to 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), a claim for 
service connection may be valid even when there is no current 
diagnosis of the claimed disability as long as a claimant submits 
evidence of symptoms of that disability during the pendency of 
the appeal.  21 Vet. App. 319.  The Veteran has submitted 
evidence of erectile dysfunction and impotence occurring during 
the pendency of his appeal/claim.  As such, the initial service 
connection criterion of a disability has, under McClain, been 
met.  21 Vet. App. at 321.

In addition to medical evidence of a disability, service 
connection on an indirect basis requires evidence of a service-
connected disability and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 
Vet. App. 513, 516-7 (1995).  Treatment records reflect that 
erectile dysfunction was linked to the Veteran's prescription 
PTSD medication; the 2009 examiner also opined that the impotence 
experienced by the Veteran during the pendency of his appeal was 
due to PTSD medications.

Although the Veteran has contended that his impotence is due to 
blood pressure medication and some notations within the claims 
file about possible side effects of spinal treatments refer to 
erectile dysfunction, neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); 
also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The Board has found the opinion provided by 
the 2009 VA examiner, as well as the statements of his health 
care providers, to be credible evidence of a relationship between 
his PTSD medication and erectile dysfunction, to include 
impotence.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Since the determinative question in this matter is whether there 
is a nexus between the Veteran's impotence and either his service 
or any service-connected disabilities, and the record reflects 
competent, persuasive evidence of a nexus between impotence and 
PTSD medication, the Board finds the evidence is in approximate 
balance as to service connection on a secondary basis.  See 
Hayes, 5 Vet. App. at 69-70.

Entitlement to an Earlier Effective Date

The Veteran contends that a date earlier than November 8, 2004 
should be established for the grant of service connection for a 
cervical spine disability.  Having carefully considered the claim 
in light of the record and the applicable law, the Board has 
determined that the appeal should be granted.  

The provisions for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009).  Except as otherwise provided, the 
effective date of the award of an evaluation based on an original 
claim, a claim reopened after a final disallowance, or a claim 
for an increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (2009).  Under VA laws and regulations, a 
specific claim in the form prescribed by the VA must be filed in 
order for benefits to be paid or furnished to any individual 
under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action indicating an 
intent to apply for one or more benefits under laws administered 
by the VA, and identifying the benefits sought, may be considered 
an informal claim.  38 C.F.R. § 3.155(a).

The Veteran filed a statement received by VA on May 11, 1998.  
The claims file reflects that the RO accepted this statement, in 
pertinent part, as a petition to reopen a claim of entitlement to 
service connection for a cervical spine disability.  The RO 
denied the claim in a September 2001 rating decision; within the 
same rating decision, the RO granted certain other claims and 
assigned September 5, 2000 as their effective date.  In an April 
2002 rating decision, the RO stated that September 5, 2000 was 
identified as an effective date through clear and unmistakable 
error and that May 11, 1998 was the correct effective date based 
on the date of receipt of the Veteran's claim.

The Veteran submitted a timely, August 2002, NOD to the September 
2001 denial to reopen his claim for service connection for a 
cervical spine disability.  A June 2003 statement of the case 
(SOC) was issued to an incorrect address.  Due to the mailing 
error, the SOC was reissued in September 2004 with a letter 
advising the Veteran that his substantive appeal (VA Form 9) must 
be received by VA prior to November 8, 2004 in order for his 
appeal to be perfected.  The Veteran submitted a timely 
substantive appeal that same month (September 2004).  A 
supplemental SOC (SSOC) was issued in January 2008.  In July 
2008, the Board found that new and material evidence had been 
submitted to reopen the claim for service connection for a 
cervical spine disability and granted service connection for that 
disability.

The AMC issued an August 2008 rating decision that assigned 
November 8, 2004 as the effective date of service connection for 
the cervical spine disability.  The Veteran was notified of the 
August 2008 rating decision by a February 2009 letter.  He 
submitted a March 2009 NOD as to the assigned effective date.

As noted above, the effective date of the award of service 
connection for a claim reopened after a final disallowance will 
be the date of receipt of the claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  The August 2008 rating decision issued by the 
AMC incorrectly states that VA received the Veteran's request to 
reopen his previously denied cervical spine claim on November 8, 
2004.  The Board observes that November 8, 2004 is the date 
listed in the September 2004 letter as a deadline for receipt of 
the Veteran's substantive appeal; his request for reopening was 
received on May 11, 1998, his NOD was submitted in August 2002, 
and his substantive appeal was filed in September 2004.  As such, 
the September 2001 rating decision was timely appealed and did 
not become final.  See 38 C.F.R. §§ 20.200 (2009).  May 11, 1998, 
the date VA received the Veteran's petition to reopen his claim 
of entitlement to service connection for a cervical spine 
disability, is the proper effective date.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 
53.  The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained and exceeded.  As such, the claim must be granted.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 
Vet. App. 413, 421 (1993).

	(CONTINUED ON NEXT PAGE)










ORDER

Service connection for impotence is granted.

An effective date of May 11, 1998 for the award of service 
connection for a cervical spine disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


